—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated January 10, 2001, which granted the separate motions of the defendant and the third-party defendant for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Based, in part, upon the deposition testimony of the plaintiffs *394decedent, the defendant and the third-party defendant made a prima facie showing of entitlement to summary judgment dismissing the complaint by demonstrating that the defendant neither created nor had notice of the alleged defective condition that caused the accident (see Gordon v American Museum of Natural History, 67 NY2d 836; Kraemer v K-Mart Corp., 226 AD2d 590). In opposition thereto, the plaintiffs proof merely raised feigned factual issues, and thus, was insufficient to defeat summary judgment (see McGuire v Quinnonez, 280 AD2d 587; Novoni v La Parma Corp., 278 AD2d 393; Martin v W.B. Rest., 269 AD2d 431).
Accordingly, the Supreme Court properly dismissed the complaint. Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.